                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

RONDA MCGOWAN, Personal
Representative for Estate of Brian
Babb, by and through Guardian ad Litem,                            Civ. No. 6:17-cv-424-TC
STEPHANIE WOODCOCK, and                                            Order
KAYLEE BABB,


              Plaintiffs,

       v.

WILL STUTESMAN, et al.,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Thomas M. Coffin filed a Findings and Recommendation (ECF No.

71), and the matter is now before me. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b).

Defendants filed objections to the Findings and Recommendation. Accordingly, I have reviewed

the file of this case de novo. See 28 U.S.C. § 636(b)(1)(c); McDonnell Douglas Corp. v.

1 –ORDER
Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). I find no error and conclude

the report is correct.

        Magistrate Judge Coffin’s Findings and Recommendation (ECF No. 71) is adopted in

full. Defendants’ Motion for Summary Judgment (ECF No. 31) is GRANTED in part and

DENIED in part as detailed in the F&R.

IT IS SO ORDERED.

        DATED this 20th day of June, 2019.



                                             _______/s/ Michael J. McShane________
                                                     Michael McShane
                                                 United States District Judge




2 –ORDER
